70 F.3d 1264
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William K. WHITE, Plaintiff-Appellant,v.TOWN OF CHAPEL HILL, a municipal corporation;  Ralph V.Pendergraph, individually and in his official capacity asChief of Police of the Town of Chapel Hill;  Greg Jarvis,individually and in his official capacity as Captain withTown of Chapel Hill Police Department;  John Doe, I,individually and in his official capacity as law enforcementofficer under the command of defendants Pendergraph andJarvis;  John Doe, II, individually and in his officialcapacity as law enforcement officer under the command ofdefendants Pendergraph and Jarvis;  John Doe, III,individually and in his official capacity as law enforcementofficer under the command of defendants Pendergraph andJarvis;  John Doe, IV, individually and in his officialcapacity as law enforcement officer under the command ofdefendants Pendergraph and Jarvis;  All Defendants,Defendants-Appellees.
No. 95-1267.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 16, 1995.Decided Nov. 27, 1995.

Appeal from the United States District Court for the Middle District of North Carolina, at Durham.  Frank W. Bullock, Jr., Chief District Judge.  (CA-93-304-1)
William K. White, Appellant Pro Se.  Dan McCord Hartzog, Kari Lynn Russwurm, CRANFILL, SUMNER & HARTZOG, Raleigh, North Carolina, for Appellees.
M.D.N.C.
AFFIRMED.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  White v. Chapel Hill, No. CA-93-304-1 (M.D.N.C. Jan. 6, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED